Citation Nr: 0936586	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO. 07 07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1969 to September 1989.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2005 rating decision by the Boise RO that denied 
service connection for the Veteran's skin disability and 
declined to reopen the claims of service connection for 
hypertension and diabetes mellitus.  Although the RO 
subsequently reopened the claim of service connection for 
diabetes mellitus and denied it on the merits, the question 
of whether new and material evidence has been received to 
reopen such claim must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required. 


REMAND

The Veteran contends that his PCT is related to his service.  
Private post-service treatment records from 2001 to 2007 note 
a diagnosis of PCT.  The Veteran's service treatment records 
include a September 1981 record that indicates he was being 
seen for a blood disease and that he had a possible history 
of PCT.  The Veteran reported that when he drank, his hands 
turned a different color.  He was noted to have small scars 
and ruptured ulcers.  The assessment was to rule out PCT.  A 
notation the following day that this topic was discussed with 
the administrator and that the Veteran had a history of PCT.  
No follow-up evaluation was indicated.  

Notably, 38 C.F.R. § 3.303 draws a distinction between 
"defects" and "diseases" and, therefore, bars service 
connection for congenital or developmental "defects," but 
not for congenital, developmental, or familial "diseases." 
VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 (July 18, 
1990).  Thus, service connection may be granted for 
hereditary diseases, such as PCT, which are either initially 
manifested during service or which preexisted service and 
progressed at an abnormally high rate during service.  Id.  

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1111.

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, to rebut the 
presumption of soundness on entry into service, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 
(2003).

An advisory medical opinion is needed to clarify whether the 
Veteran's PCT pre-existed service, or was incurred in, or 
aggravated by, service.

The Veteran also contends that his hypertension is related to 
his service.  Specifically, he asserts that STRs from August 
1983 to August 1989 are missing, and that it was during this 
time that he was given a 7-day blood pressure check.  The 
Board notes that the STRs do appear to be incomplete since 
there are essentially no treatment records for this period 
other than an emergency care record in 1985.  Entries in 
November 1987 indicate that the records were sent to a clinic 
at McClellan Air Force Base.  There is also no service 
separation examination report.   

During the pendency of this appeal, the Court issued a 
decision (Kent v. Nicholson, 20 Vet. App. 1 (2006)) which 
held that VCAA notice requirements in a claim to reopen must 
include (with some degree of specificity) notice of the basis 
for the prior denial of the claim, notice of the evidence and 
information necessary to reopen the claim, and notice of the 
evidence and information necessary to establish the 
underlying claim of service connection.  Although the June 
2005 letter provided Kent-compliant notice as to 
hypertension, Kent-compliant notice was not provided as to 
diabetes mellitus.  The Board reviewed the record to 
determine whether the Veteran is prejudiced by such notice 
defect.  His statements and the evidence he has submitted in 
support of his claims to reopen suggest that he, in fact, 
lacks complete understanding of what is needed to reopen his 
claim.  Consequently, a remand for proper notice is 
necessary.  The Veteran claims that his hypertension is 
secondary to his diabetes mellitus; therefore, those claims 
are inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim to reopen the 
claim of service connection for diabetes 
mellitus, the RO should issue a letter to 
the Veteran providing him the type of 
notice that is required in claims to 
reopen under Kent, supra.  The letter must 
specifically advise him of the bases for 
the prior denials of the claim, provide 
the definition of new and material 
evidence and notify him (with some degree 
of specificity, i.e., examples) what type 
the evidence would suffice to reopen his 
claim.  He and his representative should 
have the opportunity to respond, and the 
RO should arrange for any further 
development suggested by his response.

2.  The RO should arrange for an 
exhaustive search for the Veteran's 
complete service treatment records, and 
specifically including the period from 
August 1983 until his separation from 
service.  The Veteran should be asked to 
provide more specific information 
regarding when and where had the 7-day 
blood pressure test (and the search should 
encompass all facilities where records may 
have been forwarded, and not returned).  
If the records are not located, the extent 
of the search should be noted for the 
record.  The RO should also arrange for 
any further development suggested by 
additional evidence received, to include 
arranging for an examination if indicated.

3.  The RO should arrange for a VA 
examination by a physician, preferably one 
with a background in blood diseases, to 
determine the likely etiology of the 
Veteran's PCT.  The examining physician 
must review the Veteran's claims file in 
conjunction with the examination, and 
based on such review and examination of 
the Veteran, respond to the following:

(a) Based on the factual evidence in the 
record, when was PCT initially clinically 
manifest (i.e., prior to service, during 
service, or after service)?  Please 
identify the evidence that supports the 
conclusion, to include discussion of the 
significance of the clinical findings and 
history noted in September 1981.

(b) If the response to (a) is that PCT 
became manifest prior to service, did it 
permanently increase in severity (or 
progress at an abnormally high rate) 
during service?

(c) If PCT is determined to have 
permanently increased in severity or 
progressed at an abnormally high rate 
during service, was such increase due to 
the natural progress of the disorder?  
Please identify the evidence that supports 
the response.

(d) If PCT is found to have been 
manifested in service (and not prior to 
service), is the current diagnosis of PCT 
at least as likely as not related to the 
manifestation in service?  If not, please 
explain the rationale.

The examiner must explain the rationale 
for all opinions.

4.  The RO should then re-adjudicate these 
matters.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

